Citation Nr: 1707871	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-09 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to November 1979.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2010 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Thus, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction ("AOJ").  VA will notify the Veteran if further action is required.


REMAND

Bilateral Hearing Loss & Tinnitus

The Veteran contends that he has hearing loss and tinnitus due to his active service Specifically, from his duties as an engine mechanic which exposed him to noise from jet aircrafts.  The Veteran's DD214 reflects that his military occupational specialty (MOS) was a propeller technician.  

The Veteran was afforded a May 2010 VA examination in which the VA examiner opined that it is less likely as not (less than 50/50 probability) that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of noise trauma in the Air Force.  However, it does not appear that the examiner considered the Veteran's lay statements pertaining to the onset of his bilateral hearing loss and tinnitus during his active service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was incomplete where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service treatment records ("STRs") to provide a negative opinion). Additionally, the VA examiner stated that the Veteran's induction audiogram indicated a hearing loss in the right ear; however, the Board is not sure how the examiner came to that conclusion and needs clarification.  Further, the examiner did not address the series of in-service audiograms, including an audiogram that was conducted shortly prior to the Veteran's separation from active service, which demonstrated a shift in puretone thresholds.  

In light of the above, a remand is warranted to obtain a new VA examination and opinion that includes consideration of the Veteran's assertions about the onset of his hearing loss and tinnitus in active service.  

Left Knee Disability

The Veteran also contends that he injured his left knee in service when he fell from a ladder while working on an air craft carrier.  He stated that he self-medicated for the pain.  He states that he has experienced problems on a continual basis and has become more severely limited in his mobility.  

The Veteran was afforded a January 2013 VA examination in which the examiner opined that the Veteran's left knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner considered the Veteran's lay statements about the onset of his left knee disability, in which the Veteran stated that he took a fall around 1977 while working on an airplane, thereby injuring his left knee and noted a review of a September 1972 treatment records regarding a twisted right knee.  However, it does not appear that he considered a May 1973 service treatment record noting that the Veteran had pain in both legs from just below the knee to the top of the ankle.  In the same clinical note, the doctor further noted four months of vague pain in both legs, which was aggravated by being on his feet or playing sports.  Thus, the Board finds that a supplemental opinion should be obtained from the January 2013 VA examiner, if available.

 
Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide sufficient information, and if necessary, authorization, to allow VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

2.  Then, schedule the Veteran for a VA audiological examination, with an audiologist who has not previously examined the Veteran.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should provide the following information

(a) whether it is at least as likely as not (50 percent or greater probability that the Veteran's current bilateral hearing loss had an onset during service or is causally or etiologically due to his in-service noise exposure, including on a delayed or latent onset theory of causation; and,

(b) whether it is at least as likely as not (50 percent or greater probability that the Veteran's tinnitus had an onset during service or is causally or etiologically due to his in-service noise exposure

In providing these opinions, the examiner must do the following:

(1) Accept as fact that the Veteran was exposed to noise from jet aircraft noise, engine noise and tool noise while serving as an aircraft mechanic in the military; and

(2) Explain the significance of the presence of threshold shifts during service and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.

(3) Reconcile the May 2010 VA examiner's conclusion  that the Veteran's induction audiogram indicated a hearing loss in the right ear.  If it is determined that right ear hearing loss was noted on induction audiogram, the examiner is requested to opine whether clear and unmistakable evidence demonstrates that the Veteran's right ear hearing loss was not aggravated by service.   

In providing the above opinions, the examiner must note consideration of the statements from the Veteran regarding the onset and continuity of symptomatology since service.  All opinions expressed must be accompanied by a complete rationale.

3.  Then, forward the entire claims file to the examiner who prepared the January 2013 VA examination report for a supplemental opinion.  If the prior examiner is unavailable, or is unable to provide the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to obtain the requested opinions.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should provide the following information: 

The examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that any left knee disability had its clinical onset during active duty or is otherwise related to such service, to include the claimed fall off a ladder.  In providing this opinion, the examiner must address the Veteran's report of falling of a ladder during service and injuring his left knee as well as the May 1973 STR showing treatment for bilateral leg pain.  

In providing the above opinion, the examiner must note consideration of the statements from the Veteran regarding the onset and continuity of symptomatology since service.  All opinions expressed must be accompanied by a complete rationale.

4.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


